—Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about December 11, 2000, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of attempted robbery in the second degree, attempted grand larceny in the fourth degree, and menacing in the third degree, and placed him with the New York State Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. The evidence warranted the conclusion that when appellant challenged the victim to fight and attempted to enter the victim’s vehicle, he was intentionally aiding his companion’s attempt to rob the victim. Furthermore, the evidence clearly established that the actions of appellant and his companion came within dangerous proximity of completion of a robbery (see, People v Bracey, 41 NY2d 296). We have considered and rejected appellant’s remaining claims. Concur — Sullivan, P. J., Williams, Tom, Mazzarelli and Andrias, JJ.